In appellant's motion for rehearing he calls attention to our statement in the beginning of our opinion that no bills of exception appear in the record. What we had in mind was that no complaint appeared of things occurring during the trial which are required to be brought forward by formal bills of exception. Exceptions were reserved to the charge for failing to instruct on circumstantial evidence and for refusal of the special charge requested. We think a charge on circumstantial evidence not called for. A further examination of the record confirms us in the view that the issue presented in the requested charge was not raised by the evidence.
The motion for rehearing is overruled.
Overruled. *Page 581